Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


Hylas Deangelo Polk, Appellant                         Appeal from the 203rd District Court of
                                                       Dallas County, Texas (Tr. Ct. No. F-11-
No. 06-13-00161-CR         v.                          51317-P). Opinion delivered by Justice
                                                       Carter, Chief Justice Morriss and Justice
The State of Texas, Appellee                           Moseley participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to reflect that Polk
pled not guilty to the offense of unlawful possession of a firearm by a felon, to reflect that Polk
was convicted by a jury, and to reflect Polk’s plea of true and the trial court’s finding of true to
the State’s enhancement allegation. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Hylas Deangelo Polk, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                       RENDERED FEBRUARY 27, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk